Citation Nr: 1519769	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  05-01 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a back disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2007, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

In an August 2008 decision, the Board determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a back disorder and denied service connection for a psychiatric disorder to include schizophrenia.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2010, the Court granted the Parties' Joint Motion for Vacatur and Remand and remanded the Veteran's appeal to the Board for additional action.

In November 2010, the Board remanded the claim for further development to obtain outstanding records from the Social Security Administration and to afford the Veteran a VA examination to determine the etiology of his psychiatric condition.  The RO then readjudicated the Veteran's claims in a June 2013 supplemental statement of the case.  The Board is satisfied that there has been substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).




FINDINGS OF FACT

1.  In an unappealed August 1998 rating decision, the RO denied an application to reopen a previously denied claim of service connection for a back condition.
 
2.  The evidence submitted since the August 1998 rating decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a back condition.

3.  The evidence of record weighs against a finding that the Veteran has a psychiatric condition that had its onset during or is otherwise related to his active duty military service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a back condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  The criteria for entitlement to service connection for an acquired psychiatric condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In claims to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  The duty to notify was satisfied in a June 2002 letter to the Veteran.

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claims.

In November 2011, the Veteran was afforded a VA examination in connection with his claim service connection for an acquired psychiatric condition which is adequate to decide his claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  New and Material evidence

The Veteran seeks to reopen a previously denied claim seeking service connection for a back condition.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. Shade v. Shinseki, 24 Vet. App. 110 (2010).  
	
VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's claim seeking service connection for a back condition was denied on the merits by a Board decision dated April 1983.  In that decision, the Board found that a back strain in service was acute and resolved without residuals.  The Board further found that degenerative disc disease of the spine was not present during service or until many years after service.  Subsequently, the Veteran submitted multiple statements where he attempted to reopen the claim for service connection for a back disorder.  Most recently, the RO denied the Veteran's attempt to reopen the claim for service connection for a back condition in August 1998.  The Veteran was notified of this decision that same month, but did not file an appeal.  That rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The evidence at the time of the August 1998 decision consisted of the Veteran's service medical records, VA medical records dated from 1986 to 1996; private medical records dated 1977 and 1979; and a June 1981 VA Compensation and Pension examination report.

The service medical records revealed that the Veteran had complaints of back pain dating from an injury while playing basketball in May 1967.  Treatment records dated June 1967 reveal that the Veteran continued to have complaints of low back pain without any radiation of pain into his legs.  Examination revealed full range of motion and normal reflexes.  However, lumbosacral muscle spasm was noted.  The Veteran was treated with bed rest, medication, and heat.  Although the Veteran has testified that his back injury did not receive x-ray examination during service, this is untrue.  A service department radiographic report dated June 1967 is of record.  It indicates that the Veteran had complaints of recurrent lumbosacral muscle spasm and that x-ray examination of the lumbosacral spine was conducted.  The report was negative for any abnormality.  In August 1967 separation examination of the Veteran was conducted.  The examination report specifically noted "back strain diagnosed as lumbosacral muscle spasm.  Last episode 6 June 1967, not since, no complications, no sequelae."  Clinical evaluation of the spine was "normal" with no abnormality noted by the examining physician.

The post-service medical evidence includes a private medical record dated August 1977 indicating that the Veteran was seen for complaints of leg cramps with exercising.  He also reported complains of back pain and numbness in his toes. 

In June 1981, a VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported his back injury in service, and indicated that he had complaints of low back pain ever since.  X-ray examination revealed degenerative disc disease at L5-S1.  After full examination, the diagnosis was history of chronic low back syndrome and degenerative intervertebral disc disease of L5-S1.  The examiner did not link the degenerative disc disease to the Veteran's back strain injury during service.
 
A VA hospital treatment record dated August 1986 and VA outpatient treatment records dated in 1996 were obtained.  These records do not show treatment for a back disorder.

In October 2001, the Veteran sought to reopen his claim seeking service connection for a back condition.  In this case, the evidence obtained since the August 1998 rating decision includes private medical treatment records dated from 1984 to 2002, VA medical treatment records dated from 2001 to 2005, a VA examination report dated December 2005, and the transcript of the Veteran's testimony at a November 2007 hearing. 

A private medical record dated July 1984 reveals that the Veteran had complaints of low back pain which were identified as "fibromyalgia in the back."  He was treated with pain medication.  A July 1987 private medical treatment record indicates complaints of back pain and muscle spasm which the physician indicated was a result of injury at work.  The diagnosis was mechanical low back pain. 

A private radiology report reveals that magnetic resonance imaging (MRI) examination of the Veteran's lumbosacral spine was conducted in August 2001.  The findings were of degenerative disc disease at L4-5 and L5-S1.

VA treatment records dated from 2001 to 2005 reveal that the Veteran had complaints of low back pain which were treated with medication.  A February 2004 entry indicates that x-ray examination of the Veteran's lumbar spine revealed degenerative joint disease of the spine and disc space narrowing (degenerative disc disease) at L5-S1. 

In December 2005, a VA examination of the Veteran was conducted.  The Veteran reported having a back injury during service and reported having low back pain ever since.  The examining physician reviewed the evidence of record, including the Veteran's service medical records.  Employment history indicated that the Veteran worked as a railroad switchman subsequent to military service.  Physical examination revealed some limitation of flexion of the lumbar spine on range of motion testing.  However, there was no evidence of tenderness, spasm, sciatic tension, or pain on straight leg raising.  The Veteran's gait was normal as were his reflexes.  The examining physician's diagnosis was that the Veteran had a history of lumbar strain as detailed in the service medical records which was asymptomatic.  The current diagnosis was indicated as being degenerative joint disease of the lumbar spine.  The examining physician's opinion was that the current back disability was unrelated to the back strain injury during service and was more likely related to age and post-service work. 

In November 2007, the Veteran testified at a Board hearing that he injured his back during service and that he had low back pain ever since.  He specifically asserted that treatment of his back injury during service did not include x-ray examination; however, this is shown to be untrue, as a June 1967 service department x-ray examination report is of record.  The Veteran also testified that any treatment records between separation from service in 1968 until the early 1970s were unavailable, as the physicians he claimed to have seen for treatment are now deceased.

In November 2010, the Board remanded the Veteran's claim pursuant to the February 2010 Court Joint Motion for Vacatur and Remand in order to obtain any outstanding records from the Social Security Administration (SSA).  In September 2011, the AOJ sent a request for medical records to SSA.  That same month, the SSA responded that after an exhaustive and comprehensive search, the agency was unable to locate the Veteran's medical records, and further efforts will be futile.  In an October 2011 Formal Finding on the Unavailability of SSA Medical Records, the AOJ stated that the Veteran also received a request for any SSA records in his possession, but he failed to reply.

The Board concludes that the evidence submitted since the August 1998 rating decision is new, because it was not of record at the time of that rating action.  However, this evidence is not "material," because it does not provide additional evidence which was previously not of record.  Specifically, the evidence confirms the current diagnosis of degenerative disc disease and degenerative joint disease of the lumbar spine, but it does not link the current back disability to the Veteran's military service.  Rather, the new evidence specifically indicates that the Veteran's current back disability is unrelated to the Veteran's back strain injury which had resolved prior to his separation from service.  The evidence submitted does not raise a reasonable possibility of substantiating the claim for service connection for a back disorder. 

The Board finds that the additional evidence received since the last final August 1998 rating decision, considered in conjunction with the record as a whole, does not raise a possibility of substantiating the claim for entitlement to service connection for a back condition; therefore, the Veteran's claim to reopen must be denied.    The newly received evidence reflects clinical evidence of a diagnosis of degenerative disc disease of the lumbosacral spine.  However, none of the evidence connects the Veteran's in-service incidents related to his back to his currently diagnosed back condition.  As such, there is no basis on which to reopen his claim. 

As for the Veteran's assertions that his back disability is related to active duty service, the Board finds they are not "new" as they are cumulative and redundant of assertions made prior to the August 1998 last final denial.  The Veteran's account of continuity of symptoms of back pain had already been rejected in the 1983 Board decision on the merits.  Further, the Veteran is competent to report his symptoms, such as back pain and difficulty in walking, but he is not competent to state that his current back disability was due to active duty service.  There can be many possible causes for the Veteran's current back condition, and such a complex medical opinion falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  

The Veteran's statements and recently submitted medical evidence do not, even in light of all the evidence old and new, raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has not been received to reopen his service connection claim for a back condition.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Service Connection

The Veteran seeks service connection for an acquired psychiatric condition he claims is due to active duty service.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Review of the Veteran's service medical records reveals no complaints of, or treatment for, any psychiatric symptoms during service.  Clinical psychiatric evaluation of the Veteran on separation examination in August 1967 was normal.

The Veteran submitted a written statement to the RO which was received in June 1992.  In this statement he indicated that he was hearing sound and/or voices which were being transmitted to him by the fillings in his teeth.  This is the first indication present in the record of any psychiatric symptoms exhibited by the Veteran.

A VA outpatient treatment record dated January 1996 noted that the Veteran was hearing voices.  The indicated diagnosis was delusional disorder.  Numerous VA mental health treatment records reveal that the Veteran has a diagnosis of chronic schizophrenia which is being treated with anti-psychotic medication.  The symptoms reported by the Veteran are consistent with those first reported in 1992.  Specifically, he reports hearing voices which he believes are being transmitted to him by radios implanted in his teeth or near his ear.  These treatment records also indicate a past history of cocaine dependence.

At the November 2007 hearing, the Veteran testified that he felt his current psychiatric disorder was caused by service.  He testified that he had some "strange feelings" during service and in the first year after his separation from service.  However, on more direct questioning, he testified that he had not heard voices during service and that he did not hear voices until much after service.  He also testified that he did not receive regular psychiatric treatment until VA treatment began in 2001.

As noted above, the Board remanded the Veteran's claim in November 2010 in order to obtain any outstanding SSA records.  In November 2011, the Veteran also was afforded a VA mental disorders examination.  The Veteran was noted to have a diagnosis of psychosis NOS (not otherwise specified).  The VA examiner noted that the Veteran's initial psychiatric diagnosis in 1993 was delusional disorder.  He also noted that VA treatment records showed a diagnosis of paranoid schizophrenia and cocaine dependence.  The examiner stated that given the discrepancies in history and of the Veteran's substance history, along with the Veteran's ongoing report of psychotic symptoms now and his clinical presentation at the time of the examination, the examiner opined that it was at least as likely as not that the Veteran had a psychosis not otherwise specified and that it was less likely as not to have been caused by or the result of military service.

In support of the VA examiner's opinion, he stated that there was no evidence in the Veteran's service medical records of symptoms or treatment for mental illness.  The first formal mention the examiner could see in post-military records of any symptoms occurred in 1993, and the Veteran stated that he had symptoms since 1990.  The examiner noted that this date would have been about 22 years after service.  The examiner stated there was another note where the Veteran stated his symptoms started in the mid-1980s, which would have been 17 years after service.  A later note indicates the Veteran reported he thought his symptoms started when he got confused and quit his job at the railroad, which would have been 1.5 to 2 years after service.  At the time of the examination, the examiner stated the Veteran reported two episodes of what he believed to be mental health symptoms in service.  The VA examiner also noted the Veteran's reports of experiencing hallucinations "24/7" since leaving the railroad.  He stated this report was at odds with a 1986 hospitalization record for a foot infection, which showed no evidence of hallucinations or thought disorder.  

The VA examiner stated it was his medical opinion that the Veteran's mental health symptoms were not caused by or due to a service-connected or post-service medical problem.  The examiner based this opinion on the fact that the Veteran did not have a history of head trauma or seizure disorder.  Further, organic work-ups in the past for the Veteran have been unremarkable for the etiology of his mental health symptoms.  The Veteran's current somatic medications would also not be consistent with causing his reported psychiatric symptoms.

The Board finds the negative nexus opinion from the November 2011 VA examiner is entitled to great probative weight.  The opinion was provided following examination of the Veteran and a review of the claims file.  The examiner addressed the Veteran's assertions as to the origin of his psychiatric problems and provided a detailed rationale for his conclusion that the Veteran's diagnosed psychosis disorder was not caused by service.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  There is no medical opinion to the contrary in the record concerning the etiology of the Veteran's psychiatric condition.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence of record is against the Veteran's claim for service connection for an acquired psychiatric condition.  The Board acknowledges the Veteran's belief that his psychiatric condition is related to his military service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the Board notes that the Veteran's accounts as to the onset of his psychiatric symptoms have varied greatly from one occasion to the next.  These variations greatly reduce the credibility of his accounts.  The Board is persuaded that the more objective medical evidence, which shows that he had no psychiatric symptoms until many years after service, has much greater evidentiary value.  

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for an acquired psychiatric condition.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for a back condition is denied.

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


